Title: IX. “Letters from a Distinguished American,” No. 5, 1 February 1782
From: Adams, John
To: 


      
       
        
        ca. 14– 22 July 1780
       
       Paris, February 1, 1782
       SIR
      
      An uniformity of laws and religion, united with a subordination to the same supreme authority, forms the national attachment: but when the laws and supreme authority are abolished, the manners, habits, and customs derived from them, will soon be effaced. The Americans have already instituted governments opposite to the principles upon which the British government is established. New laws are made in support of their new political systems, and of course destructive of the national attachment. The new States, altogether popular, their laws resemble those of the democratical cantons of Switzerland, not those of Great Britain. Thus we find, in their first acts, the strongest of all proofs, of an aversion in their rulers to our national policy, and a sure foundation laid to obliterate all affection and attachment to this country among the people. The attachment, then arising from a similarity of laws, habits, and manners, will last no longer than between the United Provinces and Spain, or the Corsicans and Genoese, which was changed, from the moment of their separation, into an enmity that is not worn out to this day.”
      How it is possible for those rulers, in a government altogether popular, who are the creatures of the people, and constantly dependent upon them for their political existence, to have the strongest aversion to the national policy of Great Britain; and at the same time, for the far greater part of the people, to wish and hope for an Union with that country, and to be ready to unite in reducing the power of those rulers, as this writer asserts, I know not. I leave him to reconcile it. But his consistency, and his sincerity, are points of no consequence to the Public.
      It is very true that there is no strong attachment in the minds of the Americans to the laws and government of Great Britain. The contrary is true; they have almost universally a strong aversion to those laws and that government. There is a deep and forcible antipathy to two essential branches of the British Constitution, the monarchichal and the aristocratical.—There is no country upon earth where the maxims, that all power ought to reside in the great body of the people, and all honours and authorities to be frequently derived from them, are so universally and sincerely believed as in America. All hereditary titles, powers, and dignities, are detested from one end of the Continent to the other; and nothing contributed more to unite all America in the late resistance, than the attempt, by an Act of Parliament, to render one branch of the legislature in the council of the Massachuset’s, independent of the people and their representatives. The government of these Colonies have all been popular from their first establishment. It was wise, just, politic, and necessary, that they should be so.—Nothing but that importance that was given by these governments to the common people, even to artisans and labouring men, and that comfortable state of life which is the fruit of it, could ever have peopled America. The severe labours of the field, in a wild country, and the dangers of the wilderness, where Planters were forced to carry their arms and their instruments of husbandry together to raise their bread, would have totally discouraged these settlements, if life had not been sweetened by superior liberty for themselves, and the prospect of it for their children. The first Planters of New England, Winthcap Winthrop, Winslow, Saltenstall, Cotton, Wilson, Norton, and many others, were great men: they modelled their governments professedly upon the plan of the ancient Republicks of Greece. Penn, who founded the colony which bears his name, was another, and his form of government was as popular, as any in New England. Sir Walter Rawleigh did nearly the same in Virginia; so that democratical sentiments and principles were not confined to one Colony, of one part of the Continent, but they run through it. Even in New York and Virginia and New Hampshire, &c. where the councils were appointed by the crown, these very counsellors were seized with a strong proportion of the spirit of the people, and were obliged always to give way to the popular torrent. It is no wonder then, that every State upon the Continent has instituted a democracy, and that the people are universally fond of their new government. And a philosopher, who considers their situation, planted in a new country, with immense regions to fill up, by increasing population and severe labour, will see and acknowledge, that these kinds of governments are the best adapted to their circumstances, but calculated to promote their happiness, their population, their agriculture, manufactures and commerce, as well as their defence. It is the interest of all Europe, that they should enjoy these forms of government. They are best adapted to preserve peace, for the people always sigh for peace, and detest war; and it is their interest as well as inclination. It is the interest, and ought to be the inclination of every nation in Europe to let them enjoy it. As to the affection and attachment to the country, there was always more noise made about it than sense in it. The affection of one nation for another, at 3000 miles distance, is never a strong passion. The Americans love and adore their country; but America is their country, not this Island. There are few connections by blood between that country and this, but what are worn out of memory by age. Why, then, should we amuse ourselves with unnatural expectations? We shall never have any hold on the love of America, but what we obtain, by making it their interest to be our friends, in a fair and equal commerce, and by favouring their benevolent views of planting freedom, toleration, humanity, and policy, in the new world, for the happiness of the human species in both worlds. They are a people whose feelings are too refined, whose views are too enlarged for us, sunk as we are in dissipation, avarice, and pleasure. They think the cause of their country a sacred trust deposited in their hands by Providence for the happiness of millions yet unborn. They now think their liberty can never be safe under government of any European nation, the idea of coming again under which strikes them with horror. The frozen souls of this country may scribble, speculate, and fight as they please, they never will have any future advantage from that, but in the way of a fair and equal commerce with them as independent states.
      This author is certainly just in his sentiments, that the attachment to England, from a similarity of religion, is also very feeble. There is no predominant religion, and it is their policy that there never shall be. They are of all the religious societies in Europe; they are Churchmen, Lutherans, Calvinists, Methodists, Presbyterians, Moravians, Congregationalists, Quakers, Anabaptists, Menonists, Swinfielders, Dumplers, and Roman Catholicks.
      If the attachments arising from laws and government, from religion, customs, habits, fashions, and language, are such feeble ties, as this writer very justly represents them, what authority can we ever have over them, but by their general interests in a fair and equal commerce, as independent states? Will this writer say, it is their interest to become again dependent upon us? He has many times admitted, in effect, in this very pamphlet, that it is not. An American, even a Tory in America, will readily admit, they ever have admitted that Independence would be the most prosperous and glorious event for America, if she could obtain it.—They never contended for any thing, but the American inability to preserve it against the power of Great Britain. What would the rest of Europe say, if we were gravely to tell them, that it is the interest of America to come again under our dominion and monopoly? The interest of America in her inde­pendence is too clear a point to be contested. How then are we to govern them? Are we to govern and monopolize them, against their interest and inclination, by force? With all their power and resources, and the aids of France and Spain, and Holland, favoured, encouraged and abetted by all the maritime powers of Europe? We have really a task beyond our forces. Surely, in such a situation, peace with America, and a treaty of commerce upon terms of perfect equality and reciprocity, would be a safe, an honourable, and an advantageous peace.
      
       ADIEU
       (To be continued.)
      
     